Citation Nr: 1308721	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  10-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty for training military service from May to November 1958.  He also served on active duty from November 1961 to August 1962. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2008, November 2008, and April 2009 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal. 

In May 2011, during the course of the appeal, the Veteran had a Board videoconference hearing with the undersigned.  A copy of the transcript has been associated with the claims file.

In July 2011 and August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The case has now been returned to the Board for appellate disposition. 

The RO certified this appeal to the Board in February 2013.  Subsequently, the Veteran submitted an additional medical opinion.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, prior to the certification, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in January 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA claims file has been reviewed in preparing this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for maxillary sinusitis with chronic rhinitis and early nasal polypoid degeneration (50 percent), degenerative disc disease of the lumbar spine, L2-4, with spondylosis (40 percent), and left leg shortening (0 percent).  In the Board's July 2011 Remand, the Board recognized that the issue of entitlement to service connection for pulmonary fibrosis and oxygen dependence due to service connected sinusitis was raised by the record but had not been adjudicated by the RO.  The Board at that time referred the issue to the RO for adjudication in the first instance.  

The record reflects that according to a May 2011 report from Dr. D.S., the Veteran was oxygen dependent due to his pulmonary fibrosis.  It was reported that the Veteran had recurrent sinusitis with chronic sinus disease and nasal polyposis but the Veteran was unable to undergo surgical management due to "severe medical problems."  

In June 2011, a VA staff physician (Dr. E.Q.) provided a letter, indicating that the Veteran sought treatment from him for his sleep apnea and chronic sinusitis problems.  The VA physician found that the Veteran's sleep apnea, sinusitis, pulmonary fibrosis, cardiac condition, and diabetes mellitus, together with other disorders, made him unemployable.  

In an August 2012 letter, Dr. J.W., a VetCenter physician, opined that the Veteran's service connected sinusitis "more likely than not, either causes or aggravates" his non-service-connected pulmonary fibrosis and sleep apnea.  Dr. J.W. reasoned that the sinuses were part of the upper respiratory system.  Both maxillary sinusitis and chronic rhinitis were inflammatory in nature.  When combined with nasal polyp disease, these disorders can have a contributory effect on the development and/or aggravation of obstructive sleep apnea.  Also, pulmonary fibrosis was a disorder of the lungs and lower respiratory system, which was the result of scarring or thickening of the lungs.  Dr. J.W. pointed out that there were several causes of pulmonary fibrosis, to include airborne toxins in the workplace, certain lung diseases (such as tuberculosis, pneumonia, systemic lupus, rheumatoid arthritis, sarcoidosis and scleroderma), and even some types of medical treatments (such as chemotherapy drugs, heart medications, and antibiotics).  Dr. J.W. stated that there was also idiopathic pulmonary fibrosis in which the cause was unknown.  However, researchers have several theories about what may trigger idiopathic pulmonary fibrosis, including viruses and exposure to tobacco smoke.  In summary, Dr. J.W. stated that repeated infections of the upper respiratory system, leading to lower respiratory infections and the medications used to treat the infections, can be triggers or causes of exacerbation of pulmonary fibrosis.  

In a September 2012 VA opinion, the VA examiner essentially found that the Veteran's service connected maxillary sinusitis with chronic rhinitis and early nasal polypoid degeneration, and low back disorder alone did not render him unemployable. 

In a February 2013 letter, Dr. M.M. noted that the Veteran was his patient who had problems with sleep apnea and chronic sinusitis.  Dr. M.M. maintained that the Veteran's lung condition was being aggravated from his maxillary sinusitis and due to this aggravation, the Veteran was unemployable.  

Given all of the above medical evidence, the Board now finds that the issues of entitlement to service connection for pulmonary fibrosis with oxygen dependence and sleep apnea as due to service-connected sinusitis are inextricably intertwined with the TDIU issue.  Accordingly, disposition of these issues must occur before a decision on the TDIU issue is made.  (Notably, the issues of entitlement to service connection for pulmonary fibrosis with oxygen dependence and sleep apnea are not currently in appellate status and are not before the Board at this time.  A negative AMC/RO determination regarding the claims of entitlement to service connection for pulmonary fibrosis with oxygen dependence and sleep apnea will only be in appellate status (and before the Board) if the Veteran timely files a notice of disagreement and a substantive appeal after a statement of the case (SOC) is issued.)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Inasmuch as the disposition of the issues of entitlement to service connection for pulmonary fibrosis with oxygen dependence and sleep apnea as secondary to service connected maxillary sinusitis with chronic rhinitis and early nasal polypoid degeneration are deemed to be "inextricably intertwined" with the issue of entitlement to a TDIU due to service-connected disabilities, the AMC/RO should take appropriate adjudicative action, and provide the Veteran and representative, notice of the determination and the right to appeal.  If a timely Notice of Disagreement is filed, the Veteran and representative should be furnished with a Statement of the Case and given time to respond thereto.  The Veteran and representative should be advised that any adverse determination is not before the Board and will only be before the Board if the Veteran timely files a Notice of Disagreement and a substantive appeal after a Statement of the Case is issued.

2.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the TDIU claim.  The AMC/RO's decision should reflect consideration of occupational impairment attributed to the Veteran's current service-connected disabilities as well as any other disabilities that become service-connected as the result of the directed action herein.

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained since the RO last adjudicated the TDIU claim, and provides an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



